Citation Nr: 0402791	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative disc disease.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1991 
until October 1995.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for degenerative disc disease and assigned a 20 percent 
disability rating for such condition.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The duty to assist also includes providing the appellant with 
a current VA examination.  Therefore, the appellant should be 
provided with a VA reexamination to determine the current 
severity of his degenerative disc disease.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The Board notes that, although the 
most recent VA examination was in February 2003, a 
reexamination is necessary in order to assure that the 
appellant is afforded an opportunity to present the most 
accurate picture of his disability.

The Board additionally notes that effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Therefore, the Board also concludes that the 
appellant must be provided notice of the amended regulations.

Accordingly the case is remanded for the following:

1.  The appellant should be scheduled for a 
VA reexamination by a physician with the 
appropriate expertise to determine the nature 
and severity of the appellant's service-
connected degenerative disc disease.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

What is the range of motion, functional 
impairment, pain on motion or use, 
weakness, incoordination, etc., 
resulting from the appellant's service-
connected degenerative disc disease?

Within the past year, has the appellant 
experienced any incapacitating episodes 
as a result of his service-connected 
degenerative disc disease?  If so, then 
what was the duration of such 
episode(s)?

The examiner should also comment on the 
existence of any neurological 
manifestations of the appellant's 
service-connected degenerative disc 
disease, to include any functional 
impairment resulting therefrom.

Finally, the examiner should comment on 
the effects of the appellant's service-
connected degenerative disc disease on 
his employability.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claim for a higher rating 
for his degenerative disc disease should then 
be reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  See above discussion regarding 
changes to the criteria for evaluating spine 
disorders.  An appropriate period of time 
should be allowed for a response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




